Citation Nr: 0027525	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  98-12 525	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as being due to undiagnosed illness.

2.  Entitlement to service connection for fibromyalgia, 
manifested by joint and muscle pain, to include as being due 
to undiagnosed illness.

3.  Entitlement to service connection for photophobia, to 
include as being due to undiagnosed illness.

4.  Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to May 
1991, to include a tour of duty from October 1990 to April 
1991 in the Southwest Asia theater.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in April 1998, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal was docketed at the Board in 1998.  A personal 
hearing was held before a hearing officer at the RO in July 
1999 on the issues on appeal, and the hearing officer's 
decision was entered in August 1999.  The Board notes that 
the issues of entitlement to service connection for 
headaches, for disability manifested by joint and muscle 
pain, and for disability manifested by sensitive eyes were 
originally addressed as disabilities due to undiagnosed 
illness.  Although the veteran indicated at his July 1999 
hearing that he was claiming service-connection for these 
disabilities only on a direct basis, an August 2000 statement 
on behalf of the veteran refers to the regulation involving 
undiagnosed illness.  Consequently, the Board has addressed 
the first three issues on the title page on both a direct 
basis and as due to undiagnosed illness. 

A November 1999 rating decision denied entitlement to service 
connection for depression on a secondary basis, entitlement 
to an evaluation in excess of 30 percent for service-
connected inflammatory bowel disease, and entitlement to a 
total disability rating based on unemployability due to 
service-connected disability.  The veteran was notified of 
these actions and of his appellate rights later in November 
1999.  Since no subsequent correspondence addressing these 
issues has been received from the veteran or his 
representative, these issues are not currently before the 
Board.

FINDING OF FACT

The claims for service connection for headaches, to include 
as being due to undiagnosed illness; for fibromyalgia, 
manifested by joint and muscle pain, to include as being due 
to undiagnosed illness; for photophobia, to include as being 
due to undiagnosed illness; and for bilateral foot disability 
are, in each instance, not plausible.


CONCLUSION OF LAW

The claims for service connection for headaches, to include 
as being due to undiagnosed illness; for fibromyalgia, 
manifested by joint and muscle pain, to include as being due 
to undiagnosed illness; for photophobia, to include as being 
due to undiagnosed illness; and for bilateral foot disability 
are, in each instance, not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Headaches, to include as being due to undiagnosed illness

II.  Fibromyalgia, manifested by joint and muscle pain, to 
include as being due to undiagnosed illness

III.  Photophobia, to include as being due to undiagnosed 
illness

IV.  Bilateral Foot Disability

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues I-IV is whether he has presented, with 
respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities claimed in issues I-IV are, 
in any instance, well grounded.

Service connection on a direct basis may be granted for 
disability which is either incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000).  With 
respect to the disabilities included in issues I, II, and III 
as set forth above, the veteran is claiming service 
connection both on a direct basis as well as on the basis of 
his having served in the Southwest Asia theater of operations 
during the Persian Gulf War.  As to such latter basis, 
service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001.  38 C.F.R. 
§ 3.317 (1999).  

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded.  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998);  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

(Headaches, to include as being due to undiagnosed illness)

The veteran asserts that although he was never seen in 
service formally for headaches, he took aspirin of his own 
volition as a preventative.  He indicates that, shortly after 
returning home following his deployment in the Persian Gulf, 
he began to experience headaches, primarily when he 
experienced "glare" from bright sunshine.  In this regard, 
service medical records reflect that in May 1987 and January 
1988 the veteran presented with complaints including 
"[h]eadaches"; the assessments included viral syndrome and a 
head cold.  Subsequent to service, when he was examined by VA 
in July 1997, the veteran complained of experiencing 
headaches when he was exposed to any type of glare or bright 
light.  The pertinent diagnosis was headaches due to 
photophobia.  When he was examined by VA in August 1997, he 
reiterated that he experienced headaches that (as recorded by 
the examiner) "are brought on by looking at a bright object 
such as chrome or a window reflecting sunlight."  There was 
no pertinent diagnosis.

In considering the veteran's claim for direct service 
connection for headaches, the Board would point out that the 
two references to "[h]eadaches" in the service medical 
records were in conjunction with a virus syndrome and a head 
cold.  At no time was the veteran formally assessed as having 
a chronic headache condition in service.  There is, in 
addition, no evidence relating any chronic headache condition 
with which the veteran may currently suffer to service.  
Therefore, a plausible claim for direct service connection 
for headaches is not presented.  See Epps, supra.

With respect to the veteran's claim for service connection 
for headaches due to undiagnosed illness, the Board is 
cognizant that "[h]eadache" is a designated symptom which 
may comprise a manifestation of undiagnosed illness in 
accordance with 38 C.F.R. § 3.317(b).  However, even ignoring 
whether the veteran exhibits objective indications of related 
chronic disability, in accordance with 38 C.F.R.       § 
3.317(a)(1), manifested by headache, the Board is constrained 
to point out that, when the veteran was examined by VA in 
July 1997, his then assessed "headaches", as opposed to any 
notion that they were manifestations of chronic undiagnosed 
disablement, were deemed to be traceable to ocular 
photophobia.  Such latter consideration, in turn, in 
accordance with 38 C.F.R. § 3.317(c), renders implausible any 
notion of service connection for headaches due to undiagnosed 
illness.  Given the foregoing observations, then, the Board 
is constrained to conclude that the veteran's claim for 
service connection for headaches, to include as being due to 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§ 5107(a).


(Fibromyalgia, manifested by joint and muscle pain, to 
include as being due to undiagnosed illness)

The veteran asserts that, since returning from the Persian 
Gulf, he has experienced pain in his feet and knees, as well 
as muscle pain in his shoulders.  He avers that the foregoing 
joint and muscle pain may have been the early manifestations 
of his presently assessed fibromyalgia.  In this regard, 
service medical records are negative for any reference to 
joint or muscle pain, including on discharge physical 
examination in April 1991.  According to a report from Brian 
M. Meek, M.D., dated in October 1994, the veteran complained 
of recent polyarthralgias.  When the veteran was examined by 
VA in July 1997, his complaints included "achiness" in the 
morning as well as in the joints.  The pertinent examination 
diagnosis was fibromyalgia, manifested by problems including 
arthralgias.  

In considering the veteran's claim for direct service 
connection for fibromyalgia, the Board would reiterate that 
service medical records make no reference to the disability.  
Neither do service medical records make any reference to 
joint or muscle pain, which the veteran feels may have been 
early manifestations of his subsequently assessed 
fibromyalgia.  Additionally, there is no evidence relating 
fibromyalgia or a disability manifested by joint and muscle 
pain to service.  Given the foregoing considerations, then, a 
plausible claim for direct service connection for 
fibromyalgia is not presented.  See Epps, supra.  

With respect to the question of service connection for 
fibromyalgia due to undiagnosed illness, the Board would 
emphasize that, notwithstanding that arthralgias ("[j]oint 
pain" being a designated symptom which may comprise a 
manifestation of undiagnosed illness in accordance with 
38 C.F.R. § 3.317(b)) was included as one indicia of the 
fibromyalgia assessed on the July 1997 VA examination, such 
condition (i.e., fibromyalgia) nevertheless comprises a 
malady of explicit diagnosis and is, clearly, a recognized 
disability of chronic derivation.  See 38 C.F.R. Part 4, 
Diagnostic Code 5025 (1999).  The latter consideration 
precludes any notion of a plausible claim for service 
connection for fibromyalgia (however manifested) due to 
undiagnosed illness, inasmuch as such aspect of the 
compensation sought by the veteran in this issue on appeal is 
specifically predicated on disablement due to undiagnosed 
illness.  See generally 38 C.F.R. § 3.317.  Given the 
foregoing observations, then, the Board is constrained to 
conclude that the veteran's claim for service connection for 
fibromyalgia, to include as being due to undiagnosed illness, 
is not well grounded.  38 U.S.C.A. § 5107(a).


(Photophobia, to include as being due to undiagnosed illness)

The veteran asserts that his presently assessed photophobia 
must be deemed to be traceable to service, inasmuch as he 
never experienced abnormal sensitivity to light prior to 
entering service.  Although bilateral myopia was noted on 
examination prior to service entrance and on visual 
examination in August 1988, service medical records make no 
reference to either "photophobia" or the veteran experiencing 
abnormal sensitivity to light.  Subsequent to service, when 
he was examined by VA in July 1997, the veteran, as noted 
above, complained of experiencing headaches when he was 
exposed to any type of glare or bright light.  The pertinent 
diagnosis was headaches due to photophobia. 

Since there is no service evidence of photophobia and no 
evidence relating post-service photophobia to service, a 
plausible claim for direct service connection for photophobia 
is also not presented.

With respect to the veteran's claim for service connection 
for photophobia due to undiagnosed illness, the Board is 
cognizant that while photophobia is not a designated symptom 
which may comprise a manifestation of undiagnosed illness in 
accordance with 38 C.F.R. § 3.317(b), the signs and symptoms 
listed under such provision are not exhaustive.  See id.  
However, even ignoring that photophobia is a symptom (i.e., 
abnormal visual intolerance to light) as opposed to 
comprising a pathology or disability per se, the more salient 
consideration to be emphasized is that the veteran neither 
contends, nor does the evidence reflect, that his photophobia 
is manifest of any "disability" of at least six months' 
duration, as is required in the context of this issue in 
accordance with 38 C.F.R. § 3.317(a)(3).  Given the latter 
observation, then, the Board is constrained to conclude that 
a plausible claim for service connection for photophobia due 
to undiagnosed illness is not presented.  Such claim is, 
therefore, not well grounded.  38 U.S.C.A. § 5107(a).


(Bilateral Foot Disability)

The veteran asserts that, although he has not received any 
treatment for his feet subsequent to service, he had 
"problems" with his feet while stationed in Germany in 
service.  In this regard, a service medical report dated in 
March 1987 reflects that the veteran at that time complained 
of experiencing pain in his left foot for the preceding week; 
there is a notation to "pes plantar", and it was thought 
advisable that the veteran be evaluated for an arch support.  
A service medical report dated in May 1989 reflects that the 
veteran at that time, shortly after completing "a long run", 
complained of experiencing pain in his right foot of three 
days' duration.  Findings on physical examination included 
metacarpal tenderness.  The assessment was "strain/fasciitis 
[versus] stress [fracture]".  It was recommended that the 
veteran's pertinent activities be restricted by profile.  
Thereafter, when the veteran was examined for service 
separation purposes in April 1991, his feet were clinically 
evaluated as normal.  There is no medical evidence of a foot 
disability since service discharge.

In considering the veteran's claim for service connection for 
bilateral foot disability, the Board is constrained to 
emphasize that, notwithstanding that he was seen in service 
for problems pertaining to either foot, the record, in its 
entirety, is negative for any evidence reflecting that he 
presently has any current disability/pathology of chronic 
derivation referable to either foot.  Given such 
consideration, a plausible claim for service connection for 
bilateral foot disability is not presented.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Epps, supra.  
Therefore, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

Insofar as they bear on several of the preceding four issues, 
the Board, in concluding, has taken note of the July 1999 
hearing testimony of the veteran and his wife in support of 
his claims, as well as statements submitted by several 
individuals, including the veteran's spouse.  These 
statements are, collectively, to the effect that since 
returning home from service, the veteran has experienced 
"eye" problems as well as various types of "pain".  However, 
while the Board has in no way disregarded the foregoing 
statements, it would respectfully point out that assertions 
by lay individuals, insofar as creating (with respect to any 
basis on which service connection is claimed) an inference of 
service medical causation, cannot constitute evidence to 
render a claim well grounded.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).

Finally, as pertinent to each of the above-addressed four 
issues, the Board is of the opinion that its discussion above 
bearing on each issue is sufficient, as to each respective 
disability for which service connection is claimed, to inform 
the veteran of the elements necessary to complete his 
application to reopen a claim for service connection relative 
to each corresponding disability.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for headaches, to include 
as being due to undiagnosed illness, is denied.

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for fibromyalgia, 
manifested by joint and muscle pain, to include as being due 
to undiagnosed illness, is denied.

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for photophobia, to include 
as being due to undiagnosed illness, is denied.

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for bilateral foot 
disability is denied.



		
	JAMES W. LOEB
	Acting Veterans Law Judge, Board of Veterans' Appeals



 

